DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claim 4.
Authorization for this examiner’s amendment was given in an interview with Gareth M. Sampson on 2/22/22.
Response to Arguments
Applicant’s arguments (11/30/21 Remarks: page 8, line 21 – page 13, line 2) with respect to the rejection of claims 1-19 under 35 USC §103 have been fully considered and are persuasive. The rejection of claims 1-3 & 5-19 under 35 USC §103 has been withdrawn. The rejection of claim 4 under 35 USC §103 has been obviated by the claim’s cancellation.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

With respect to claim 15 (and dependent claims 16-19), the art of record does not teach or suggest the recited arrangement of encoding the first and second images to generate first and second feature vectors, comparing the first and second vectors to first and second reference templates to generate first and second matching score, assessing a third matching score, and providing user authorization based on the third matching score meeting a threshold in conjunction with the recited obstruction detection and notification system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663

/ANDREW M MOYER/     Primary Examiner, Art Unit 2663